      Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 1 of 7 PageID #:9745




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                    No. 09 CR 383-19
          v.
                                                    Judge Sharon Johnson Coleman
    GUADALUPE FERNANDEZ-
    VALENCIA


                 GOVERNMENT’S SENTENCING MEMORANDUM

         For the reasons that follow, the government believes a sentence of 120 months’

imprisonment would be sufficient, but not greater than necessary, to accomplish the

goals of sentencing. 1

I.       Preliminary Advisory Sentencing Guidelines Calculation

          The government agrees with the criminal-history and offense-level

calculations set forth in the Presentence Investigation Report submitted by the

United States Probation Office. The defendant’s total offense level is 43 and her

criminal history category is III, resulting in an advisory Guidelines sentence of life

imprisonment.

II.      Defendant’s Cooperation

         As reflected in the plea agreement, and as set forth in the Government’s

Version of the Offense, the defendant provided substantial assistance. Defendant’s

cooperation is detailed in the sealed Exhibit A, which is filed along with this brief.



1 Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the parties have agreed that
the sentence imposed by the Court shall include a term of imprisonment of no less than 10
years and no more than 15 years.
   Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 2 of 7 PageID #:9746




III.    The Defendant Should Receive a Sentence of 120 months in Prison

        A sentence of 120 months’ imprisonment is sufficient, but not greater than

necessary, to comply with the principles set forth in 18 U.S.C. § 3553(a).

        A.    Nature and Circumstances of the Offense

        The details of the offense are set forth in the plea agreement and government’s

version. In summary, defendant was a high-level member of the Sinaloa Cartel based

in the area of Culiacan, Mexico. Defendant worked with others to acquire bulk

marijuana, cocaine, heroin, and methamphetamine in Mexico, cross it into the United

States, and sell it to wholesale customers who were either located in the United States

or who could receive the drugs in the United States. Defendant further worked with

others located in Mexico and the United States to collect the drug proceeds from the

sale of those drugs, which were accordingly located in the United States, and to

repatriate those funds back to Mexico for the benefit of herself and her drug-

trafficking associates.

        B.    History and Characteristics of Defendant

        As the PSR details, defendant has faced many challenges in her life, especially

financial challenges. Unfortunately, defendant twice chose to resort to drug-

trafficking in order to meet those financial challenges. Defendant’s prior conviction

for drug trafficking, and the ten-year sentence she served, factor heavily in the

government’s decision to persist in the 10-year mandatory minimum sentence in this

case.


                                           2
   Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 3 of 7 PageID #:9747




      Defendant has the continued support of her children and grandchildren, and—

at the age of 60—is viewed by the government as a low risk of recidivism.

      As detailed in the PSR, defendant is not in great health and a custodial

sentence is likely to take a further toll on her health. This factor supports a sentence

at the lower end of the agreed-upon range.

      C.     Need for the Sentence Imposed to Reflect the Seriousness of the
             Offense, Promote Respect for the Law, Provide Just
             Punishment, and Afford Adequate Deterrence

      This is a serious offense and defendant’s sentence should reflect that.

Defendant trafficked in some of the most dangerous and serious drugs available, and

in quantities not often seen by defendants in this district (other than her co-

defendants in this case). Defendant caused these drugs to be brought into this country

and distributed to wholesale customers, with the drugs then going on down the supply

chain until sold to and consumed by the end users. These substances destroy lives

and communities. Defendant sought to profit from that misery, even after being

previously sentenced for drug trafficking.

      D.     The Need to Avoid Unwarranted Sentence Disparities

      The government’s recommendation in this case takes into account sentences

received by other individuals in this case and related cases. Factors considered

include (1) relative culpability/position in the Cartel, (2) criminal history, and (3)

cooperation or lack thereof. Considering these factors, the government believes 120

months is an appropriate sentence in this case.


                                             3
   Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 4 of 7 PageID #:9748




IV.   Government’s Proposed Terms of Supervised Release

      Consistent with the Seventh Circuit’s guidance in United States v. Thompson,

777 F.3d 368 (7th Cir. 2015), the government recommends the imposition of a term

of supervised release of five years. In order to promote the sentencing objectives of

deterring recidivism, protecting the public, and assisting in the defendant’s

rehabilitation and reintegration into society, the government recommends that the

one-year term of supervised release include the conditions set forth below:

      A.     Mandatory Conditions

      The following mandatory conditions would serve to afford adequate deterrence

to criminal conduct, protect the public, and assist in defendant’s rehabilitation:

      •      Not commit another federal, state or local offense;

      •      Not unlawfully possess a controlled substance;

      •      Submit to the collection of a DNA sample from the defendant at the

             direction of the U.S. Probation Office if the collection of such a sample is

             authorized pursuant to 42 U.S.C. § 14135a(a).

      B.     Discretionary Conditions of Supervision

      The following conditions would serve to facilitate supervision by the probation

officer, thus assisting in encouraging the defendant’s compliance with the law and

deterring the defendant from future crimes:




                                           4
Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 5 of 7 PageID #:9749




   •     Remain within the jurisdiction where the defendant is being supervised,

         unless granted permission to leave by the court or a probation officer

         (Discretionary Condition #14);

   •     Report to the probation officer as directed by the probation officer

         (Discretionary Condition #15);

   •     Permit the probation officer to visit the defendant at home, work, at a

         community service location, or other reasonable location specified by a

         probation officer, at any reasonable time, and to confiscate any

         contraband in plain view of the officer (Discretionary Condition #16);

   •     Notify a probation officer promptly, within 72 hours, of any change in

         residence, employer, or workplace and, absent constitutional or other

         legal privilege, answer inquiries by a probation officer (Discretionary

         Condition #17);

   •     Notify a probation officer within 72 hours of being arrested or questioned

         by a law enforcement officer (Discretionary Condition #18);

   •     Surrender to a duly authorized official of the Homeland Security

         Department for a determination on the issue of deportability by the

         appropriate authority in accordance with the laws under the

         Immigration and Nationality Act and the established implementing

         regulations. If ordered deported, you shall not reenter the United States

         without obtaining, in advance, the express written consent of the


                                      5
  Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 6 of 7 PageID #:9750




            Attorney General or the Secretary of the Department of Homeland

            Security. (Discretionary Condition #21)

      •     Not enter into any agreement to act as an informer or special agent of a

            law enforcement agency without the permission of the Court (Special

            Condition #11).

      The following conditions would support the defendant’s rehabilitation and

reintegration into the community and would help ensure that the defendant is

engaged in lawful pursuits:

      •     Seek, and work conscientiously at, lawful employment or pursue

            conscientiously a course of study or vocational training that will equip

            the defendant for employment (Discretionary Condition #4);

      •     Refrain from knowingly meeting or communicating with any person

            whom the defendant knows to be engaged, or planning to be engaged, in

            criminal activity (Discretionary Condition #6);

      •     Refrain from any use of alcohol, and from any use of a narcotics drug

            (Discretionary Condition #7);

      •     Refrain from possessing a firearm, destructive device, or other

            dangerous weapon (Discretionary Condition #8);

      •     Participate, at the direction of Probation, in a substance abuse

            treatment program (Discretionary Condition #9);




                                         6
  Case: 1:09-cr-00383 Document #: 883 Filed: 08/10/21 Page 7 of 7 PageID #:9751




  V.      Conclusion

       For the foregoing reasons, the government requests that the court sentence

Guadalupe Fernandez-Valencia to 120 months’ imprisonment.


                                     Respectfully submitted,

                                     JOHN R. LAUSCH, JR.
                                     United States Attorney


                               By:   /s/ Andrew C. Erskine
                                     ANDREW C. ERSKINE
                                     ERIKA L. CSICSILA
                                     Assistant U.S. Attorney
                                     219 South Dearborn Street, 5th Floor
                                     Chicago, Illinois 60604
                                     (312) 353-1875

                                     Dated: August 10, 2021




                                        7
